EXAMINER’S COMMENT
This supplemental notice of allowance is in response to the Information Disclosure Statement filed on 11 February 2021 that was not previously reviewed/considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 31-60 remain allowed.
See Notice of Allowance mailed out on 3/26/2021 for Reasons of Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177